    Case 19-12225-SDM        Doc 47 Filed 07/08/20 Entered 07/08/20 14:53:26              Desc BK
                             Hearing Date/Time/Location Page 1 of 1
                                                                                          CM/ECF hrg4
                                                                                         (Rev. 08/02/16)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Dennis Wayne McDonald and                     )                 Case No.: 19−12225−SDM
       Kimberly Dawn McDonald                        )                 Chapter: 13
       Debtor(s)                                     )                 Judge: Selene D. Maddox
                                                     )
                                                     )


      PLEASE TAKE NOTICE that an evidentiary hearing will be held at:
             Cochran U.S. Bankruptcy Courthouse, 703 Highway 145 North,
             Aberdeen, MS 39730
             on 9/2/20 at 10:30 AM
             to consider and act upon the following:
             45 − Trustee's Notice and Motion to Dismiss Case for Failure to Make Plan
             Payments . Responses due by 7/22/2020. (Vardaman, Terre)

Please note that a corporation, partnership, trust, or other business entity, other than a sole
proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Dated: 7/8/20
                                                         Shallanda J. Clay
                                                         Clerk, U.S. Bankruptcy Court
                                                         BY: VSD
                                                             Deputy Clerk
